Citation Nr: 1041028	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-
connected posttraumatic stress disorder (PTSD) prior to December 
30, 2009.

2.  Entitlement to a rating in excess of 10 percent for service-
connected bilateral foot metatarsalgia.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in June 2008 and February 
2010 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In July 2010, the Board remanded the 
claim for an increased rating for PTSD to the agency of original 
jurisdiction (AOJ) for additional development, and it now returns 
to the Board for appellate review. 

The Board notes that while the appeal was pending, the Veteran's 
disability rating for service-connected PTSD was raised from 70 
percent to 100 percent, effective December 30, 2009, in an August 
2010 rating decision.  As this was a full grant of the benefits 
sought on appeal for this disability, the issue of an increased 
rating is no longer before the Board for the period after 
December 30, 2009.  


FINDINGS OF FACT

1.  Prior to December 30, 2009, service-connected PTSD is 
manifested by moderate to severe impairment in work and family 
relations resulting from depressed and angry mood, blunted and 
flat affect, and impaired sleep. 

2.  Service-connected bilateral foot metatarsalgia is manifested 
by objective findings of pain, tenderness, and abnormal weight 
bearing without other foot deformity, frequent periods of 
hospitalization, or marked interference with employment at any 
time during the pendency of the appeal.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
service-connected PTSD prior to December 30, 2009, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 10 percent for 
service-connected bilateral foot metatarsalgia have not been met 
at any time during the pendency of the appeal.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claims and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the United States Court of Appeals for 
Veterans Claims (Court) in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that 
VCAA notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in May 2008 for the PTSD claim and in January 2010 for the 
bilateral foot claim.  Each letter was issued prior to the 
initial unfavorable decision. 

The Board notes that each of the VCAA letters informed the 
Veteran that he must show that his service-connected disabilities 
had increased in severity, of the types of evidence he may 
submit, and of his and VA's responsibilities in obtaining such 
evidence for consideration.  Additionally, these letters advised 
the Veteran of how to substantiate disability ratings and 
effective dates.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under VCAA.

Moreover, even if the above letters did not provided adequate 38 
U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letters as well as the rating decisions, 
statements of the case, and supplemental statements of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  Specifically, the Board finds that VA has secured 
all available and identified pertinent post-service evidence 
including all of his records from the Omaha VA Medical Center.  
Moreover, the relevant and available medical records as well as 
the May 2008, September 2008, and January 2010 VA examinations 
were reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  The Veteran has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claims.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, each examiner documented the Veteran's 
subjective complaints and medical history, and evaluated the 
Veteran.  Thereafter, in the reports they provided information 
sufficient in detail and relevance to the rating criteria to 
allow for determination of the appropriate disability rating.  
The Board observes that none of the VA examiner reported access 
to the claims file.  However, this factor alone does not render 
the examinations inadequate.  Nieves-Rodriguez, 22 Vet. App. 295, 
303 (2008).  In an increased rating claim, the current findings 
are most relevant to an equitable outcome.  As nothing suggests 
that the lack of a claims file resulted in the examiner 
documenting findings inconsistent with the medical history 
outlined in the claims file, the Board does not find the May 
2008, September 2008, or the January 2010 examination inadequate.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

II. Merits of the Claims

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2010).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3 (2010).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2010).  In 
accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disabilities.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is set 
out herein below.  In an increased rating case the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disabilities.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

PTSD

Prior to December 30, 2009, the Veteran's service-connected PTSD 
was evaluated as 70 percent disabling pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  The Veteran contends that 
his symptoms warranted the assignment of a higher rating.  

The regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to 
the manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve only as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to the 
symptoms provided in the Diagnostic Code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Relevant evidence during the appeal period includes VA treatment 
records and May 2008 and September 2008 VA examination reports.  

At the May 2008 VA examination the Veteran complained of 
depression, loss of sleep, decreased interests, decreased energy, 
decreased concentration, restlessness, intrusive thoughts, 
avoidance, feelings of detachment, irritability, anger, 
hypervigilance, and some passive suicidal thoughts without a 
plane.  He also reported that he was fired from his job six weeks 
ago because of a verbal altercation with his supervisor.  He next 
reported that he has been married for 18 years with three adult 
children and his marriage has had more conflict recently.  He 
also reported that he is very isolated except for his wife and 
only has one friend who he talks with on the phone but not in 
person.  He denied any suicide attempts or assaultivensss.  He 
spends his day watching TV and doing yard work.  

On examination, he had psychomotor activity in the form of hand 
wringing, affect was tense and restless, mood was anxious and 
dysphoric, and his thought process was slowed and he had 
rumination.  However, he was clean and appropriately dressed; 
speech was clear, coherent, and cooperative; he was able to do 
serial 7's; he was oriented to person, place, and time; he had no 
delusions; judgment was intact; he had insight into his problems; 
he did not have hallucinations, inappropriate behavior, panic 
attacks, homicidal ideation, or episodes of violence; and he 
could interpret proverbs appropriately, control his impulses, and 
maintain personal hygiene.  It was also opined that he did not 
have any problem with activities of daily living and memory was 
normal.  The diagnosis was PTSD.  His Global Assessment of 
Functioning (GAF) score was 52 indicating a moderate level of 
symptoms trending toward the severe end of moderate.  The 
examiner also opined that the irritability caused by the 
Veteran's PTSD directly contributed to his being fired from his 
job of eleven years.  However, it was also opined that there was 
no total occupational and social impairment due to his PTSD but 
it does cause deficiencies.  

At the September 2008 VA examination, the Veteran indicated that 
he had been married to his current spouse since 1991, but that 
the relationship was very rocky.  He reported having three adult 
children with whom he had some contact, but not much.  He denied 
having friends or going out socially, having a hard time just 
getting out of the house some days.   

The examiner observed appropriate dress, but lethargic 
psychomotor activity.  Speech was unremarkable.  He related that 
the Veteran looked anxious and had a blunted and flat affect.  
The Veteran endorsed angry and depressed mood, but denied 
homicidal and suicidal ideations.  Additionally, the examiner 
documented no panic attacks, hallucinations, or 
obsessive/ritualistic behaviors.  Impulse control was fair.  The 
Veteran could only subtract 7 from 100 once before making an 
error.  He was oriented to person, place, and time.  The examiner 
stated that thought processes and content were unremarkable, and 
that the Veteran understood that he had a problem, as well as the 
outcome of his behavior.  Immediate memory was moderately 
impaired.  The examiner stated that the Veteran's daily symptoms 
were of a moderate to severe intensity.  He also stated that 
there was not total social and occupational impairment due to 
PTSD symptoms and that the PTSD symptoms did not result in 
deficiencies of judgment or thinking.  However, family and work 
relations and mood were moderately to severely impaired.  The GAF 
score assigned was 55 suggests that his PTSD was manifested by 
only "[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few friends, 
conflicts with peers or co-workers)."  See DSM IV.

A review of VA mental health records did not reveal symptoms that 
are inconsistent with those reported at the above VA examinations 
or that suggest disability of a greater severity.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).  Moreover, these records uniformly characterized 
his symptoms as moderate to severe and placed his GAF score in 
the mid 50's (most often 55 and 52).  

In summary, adverse symptomatology seen in the pre-December 30, 
2009, record is limited to the Veteran having psychomotor 
activity in the form of hand wringing, mood being anxious and 
dysphoric, lethargic psychomotor activity, looking anxious, 
having a tense, restless, blunted and flat affect, passive 
suicidal thoughts without a plane, and moderately impaired 
immediate memory.  His VA examiners also opined that he had daily 
symptoms that were of moderate to severe in intensity and 
suffered impairment in family and social relationships.  
Moreover, at least one VA examiner opined that the irritability 
caused by his service connected PTSD directly contributed to his 
being fired from his job of eleven years.  

However, the VA examiners also opined that he was not totally 
impaired, his judgment and thinking are not deficient, and his 
GAF scores were in the low 50's.  These opinions are not 
contradicted by any other medical opinion of record.  See Colvin, 
supra.  Further, he does not have symptoms typical of a rating in 
excess of 70 percent.  Specifically, he does not display 
homicidal ideations, delusions, hallucinations, obsessive or 
ritualistic behavior, near-continuous panic or depression, or 
impairment of speech, thought processes, judgment or insight.  
Moreover, while he reported some suicidal ideal ideation it was 
passive.  Thus, the Board concludes that the Veteran's disability 
did not approximate the criteria for a rating in excess of 70 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, an 
increased rating must be denied for all times prior to 
December 30, 2009.  See Hart, supra.

The Board acknowledges that an extra-schedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1) (2010).  If so, factors for consideration in 
determining whether referral for an extra-schedular rating 
include marked interference with employment or frequent periods 
of hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1).  

In the present case, the Board finds no evidence that the 
Veteran's service-connected PTSD presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, there 
simply is no objective evidence that his PTSD, acting alone, 
resulted in frequent periods of hospitalization.  Moreover, his 
symptoms as discussed fall well within the criteria delineated in 
the rating schedule.  Further, the Board acknowledges that 
throughout the appeal period, the Veteran was in receipt of a 
rating for total disability due to individual unemployability.  
Thus, his occupational impairment is compensated by another means 
so it is not for consideration in determining whether an extra-
schedular rating is warranted. 

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his doctors, 
and the personal hearing testimony.  In this regard, the Veteran 
is credible to report on what he sees and feels and others are 
credible to report on what they can see.  See Davidson, supra; 
Jandreau, supra; Buchanan, supra; Charles, supra; also see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   However, the 
Veteran and his representative are not competent to opine as to 
the severity of the claimant's PTSD because such opinions 
requires medical expertise which they have not been shown to have 
and these types of findings are not readily observable by a lay 
person.  Id; also see Espiritu, supra.  Furthermore, the Board 
finds more competent and credible the medical opinion provided by 
the expert at the Veteran's VA examination than his and his 
representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as reflected by the above, the 
Veteran's PTSD symptoms do not more closely approximate a rating 
in excess of 70 percent.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal, and his claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2010). 

Bilateral foot metatarsalgia

The Veteran seeks a higher evaluation for his service-connected 
bilateral foot metatarsalgia.  An evaluation of 10 percent is 
assigned under Diagnostic Code 5279.  Under Diagnostic Code 5279, 
a 10 percent evaluation is awarded for metatarsalgia, anterior 
(Morton's disease), unilateral, or bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2010).  This is the maximum 
evaluation allowed under this diagnostic code.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 (2010) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

VA treatment records do not reflect that the Veteran has sought 
treatment for his feet during the appeal period; however, he was 
afforded a VA examination in January 2010.  The examiner 
identified pain, tenderness, and abnormal weight bearing in each 
foot.  No swelling, instability, or weakness were observed, 
although the Veteran had subjective complaints of these symptoms.  
The symptoms present were in the plantar arches and dorsal 
metatarsals.  There was no hallux rigidus, hallux valgus, 
hammertoes, pes cavus, nonunion of tarsal or metatarsal bones, or 
severe foot deformity.  The examiner stated that there was a mild 
impact on shopping and traveling, a moderate impact on recreation 
and chores, and a severe impact on exercise with sports 
prevented.  The diagnosis was bilateral foot metatarsalgia.  

As stated, the 10 percent rating evaluation already assigned is 
the maximum rating available under Diagnostic Code 5279.  
Therefore, a higher rating is unavailable; and the Board must 
deny his claim for a higher evaluation under Diagnostic 
Code 5279.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  This is 
true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

Next, the Board notes that consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2010), as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that the 
competent medical evidence is absent of any findings of flat 
foot; bilateral weak foot; acquired claw foot (pes cavus); hallux 
valgus; unilateral severe hallux rigidus; hammer toe; malunion of 
tarsal or metatarsal bones; or foot injury that would support the 
assignment of a higher or separate rating under alternative 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 
5278, 5280, 5281, 5282, 5283, 5284 (2010).  Therefore, the 
assignment of an evaluation in excess of 10 percent for the 
service-connected bilateral foot metatarsalgia based upon any of 
these diagnostic codes is not warranted.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).

Based on the Veteran's and her representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1).  Although 
the Veteran and his representative argue that his disability is 
not adequately compensated under the rating criteria, the 
evidence does not reflect that it caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or required frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun, supra; Bagwell, supra.  

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his doctors, 
and the personal hearing testimony.  In this regard, the Veteran 
is credible to report on what he sees and feels and others are 
credible to report on what they can see.  See Davidson, supra; 
Jandreau, supra; Buchanan, supra; Charles, supra; also see 
Espiritu, supra.  However, the Veteran and his representative are 
not competent to opine as to the severity of the claimant's 
disability because such opinions requires medical expertise which 
they have not been shown to have and these types of findings are 
not readily observable by a lay person.  Id; also see Espiritu, 
supra.  Furthermore, the Board finds more competent and credible 
the medical opinion provided by the expert at the Veteran's VA 
examination than his and his representative's lay assertions.  
Id; also see Guerrieri, supra.

Based on the above, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for service-
connected bilateral foot metatarsalgia.  This is true throughout 
the period of time during which his claim has been pending and 
therefore consideration of staged ratings are not warranted.  
Hart, supra.

In adjudicating the current appeal for a higher rating, the Board 
has also considered the doctrine of reasonable doubt.  However, 
as the preponderance of 


the evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for 
a higher rating for bilateral foot metatarsalgia must be denied. 


ORDER

A rating in excess of 70 percent for service-connected PTSD is 
denied for the period prior to December 30, 2009.

A rating in excess of 10 percent for service-connected bilateral 
foot metatarsalgia is denied at all times during the pendency of 
the appeal. 



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


